Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zahnert et al., US Patent Application (20220051441), hereinafter “Zahnert”

Regarding claim 1 Zahnert teaches a head mounted display device including a first image capturing unit and a second image capturing unit different from the first a wearable display system is provided, wherein the wearable display system may comprise: a frame; two grayscale cameras mechanically coupled to the frame, … and a color camera mechanically coupled to the frame [Zahnert para 0019] comprising: 
a first generation unit configured to generate, based on a signal representing an image output timing of the first image capturing unit, generated with DVS techniques as described above, and intensity values. Outputs generated with DVS techniques may be output as AER 1418, using representations as described above in connection with AER 418. Outputs representing intensity values may be output through an output, here designated as APS 1420. [Zahnert para 00147] the patch tracking engine 1410 may generate inputs to the access circuitry to control the readout mode of image array 1402. [Zahnert para 0149] a first signal for controlling a start of exposure of the second image capturing unit, the image sensor 402 may have the function of a dynamic vision sensor (DVS) such that the image information is provided by the sensor only when there is a change in an image property (e.g., intensity) for a pixel. For example, the image sensor 402 may apply one or more thresholds that define ON and OFF states of a pixel. The image sensor may detect that a pixel changed state and selectively provide outputs for only those pixels, or only those pixels in a patch, that changed state. These outputs may be made asynchronously as they are detected, rather than as part of a readout of all pixels in the array. [Zahnert para 0088] and supply the generated first signal to the second image capturing unit the image sensor 1402 may be configured to operate in a rolling shutter mode, a global shutter mode, or both [Zahnert para 0150]; and 
a second generation unit configured to generate, based on the signal representing the image output timing of the first image capturing unit, a second signal for controlling a start of measurement of a sensor that measures a position and orientation of the sensor, When present S/H 1532 may enable image sensor 1402 to operate in a global shutter mode. In a global shutter mode, a trigger signal is concurrently sent to each pixel cell in an array. [Zahnert para 0158] and supply the generated second signal to the sensor. When the sensor 1402 operates in a global shutter mode, the columns of pixel cells are exposed at the same time, for example, in a single system clock, and save information in registers 1424 such that the information captured by pixel cells in multiple columns can be read out to APS 1420b at the same time. Such readout mode allows direct output of image frames without the need of further data processing. [Zahnert para 0152] a user is wearing an image sensor as part of the head mounted display [Zahnert para 0134]

Regarding claim 2 Zahnert teaches everything above (see claim 1). In addition Zahnert teaches wherein the first image capturing unit captures an image by a first shutter method, and the second image capturing unit captures an image by a second shutter method different from the first shutter method. the image sensor 1402 may be configured to operate in a rolling shutter mode, a global shutter mode, or both [Zahnert para 0150]
The processors may generate data that may be rendered so as to cause the user to perceive virtual content interacting with objects in the physical world. That rendering may be implemented in any suitable way, including generating image data that depicts both physical and virtual objects [Zahnert para 0083] Use of DVS techniques in connection with patch tracking may enable an image sensor suitable for use in XR systems. When combined in an image sensor, the amount of generated data may be limited to data from pixel cells that are within a patch and that detect a change that would trigger output of an event [Zahnert para 0089]

Regarding claim 4 Zahnert teaches everything above (see claim 1). In addition Zahnert teaches wherein when one of an exposure time of the first image capturing unit and an exposure time of the second image capturing unit is changed, the first generation unit generates the first signal to make a time in an exposure time of a line of an image captured by the first image capturing unit coincide with a time in an exposure time of a line of an image captured by the second image capturing unit. a viewing optics assembly 48 may include one or more dynamic vision sensor (DVS), whose pixels may respond asynchronously to relative changes in light intensity exceeding a threshold. [Zahnert para 0080] the access circuitry may be implemented as row address encoder/decoder 406 and column address encoder/decoder 408. Image sensor 402 may further contain circuitry that generates inputs to the access circuitry to control the timing and order in which information is read out of pixels in image array 404. [Zahnert para 0087]

Regarding claim 5 Zahnert teaches everything above (see claim 1). In addition Zahnert teaches wherein the second generation unit generates the second signal to make a time in an exposure time of the first image capturing unit coincide with a measurement timing of a position and orientation by the sensor. input components may be selected to provide data at a relatively high rate. Inertial measurement units 57, for example, may have an output rate between 200 and 2,000 measurements per second, such as between 800 and 1,200 measurements per second. The patch position may be updated at a similarly high rate. By using inertial measurement units 57 as a source of input to patch tracking engine 410, the location of a patch may be updated 800 to 1,200 times per second, as one specific example. In this way, a movable object may be tracked with high accuracy, using a relatively small patch that limits the number of events that need to be processed. Such an approach may lead to very low latency between a change of relative position of the image sensor and a movable object, [Zahnert para 0107]

Regarding claim 6 Zahnert teaches everything above (see claim 1). In addition Zahnert teaches wherein when one of an exposure time of the first image capturing unit and an exposure time of the second image capturing unit is changed, the second generation unit generates the second signal to make a time in an exposure time of a line of an  the access circuitry may be implemented as row address encoder/decoder 406 and column address encoder/decoder 408. Image sensor 402 may further contain circuitry that generates inputs to the access circuitry to control the timing and order in which information is read out of pixels in image array 404. [Zahnert para 0087] By using inertial measurement units 57 as a source of input to patch tracking engine 410, the location of a patch may be updated 800 to 1,200 times per second, as one specific example. In this way, a movable object may be tracked with high accuracy, using a relatively small patch that limits the number of events that need to be processed. Such an approach may lead to very low latency between a change of relative position of the image sensor and a movable object, [Zahnert para 0107]

Regarding claim 7 Zahnert teaches everything above (see claim 1). In addition Zahnert teaches further comprising: an obtaining unit configured to obtain a composite image of an image of a virtual space generated based on an image captured by the second image capturing unit and a position and orientation measured by the sensor, and an image captured by the first image capturing unit; and a display unit configured to display the composite image. image sensors as described herein may be operated as part of an augmented reality system to maintain information about movable objects or other information about a physical world useful in rendering images of virtual objects realistically in combination with information about a physical environment. FIG. 9 depicts a method 900 for image sensing, according to some embodiments. [Zahnert para 0130] such a system may lead to a realistic XR system that tracks a user's hand and alters the rendering of virtual objects to create the sense for the user that the user is interacting with the virtual objects. [Zahnert para 0138]

Regarding claim 8 Zahnert teaches everything above (see claim 1). In addition Zahnert teaches wherein a time in an exposure time of the first image capturing unit is a time in an exposure time of a line of an image captured by the first image capturing unit. FIG. 5B depicts an example of event outputs (ON, OFF) of the pixel cell 500 over time t. In the illustrated example, at time t1, the output of the differencing circuit has a value of V1; at time t2, the output of the differencing circuit has a value of V2; and at time t3, the output of the differencing circuit has a value of V3. [Zahnert para 0095]

Regarding claim 9 Zahnert teaches everything above (see claim 1). In addition Zahnert teaches wherein the head mounted display device includes the sensor. the world camera 52 and/or camera 53 may be grayscale and/or color image sensors, which may output grayscale and/or color image frames at fixed time intervals. Camera 53 may further capture physical world images within a field of view of the user at a specific time. [Zahnert para 0078]

Regarding claim 10 Zahnert teaches everything above (see claim 1). In addition Zahnert teaches wherein the first shutter method is a rolling shutter method, and the second the image sensor 1402 may be configured to operate in a rolling shutter mode, a global shutter mode, or both. [Zahnert para 0150]

Regarding Claim 11 Zahnert discloses a method of controlling a head mounted display
device including a first image capturing unit and a second image capturing unit different from the first image capturing unit, a wearable display system is provided, wherein the wearable display system may comprise: a frame; two grayscale cameras mechanically coupled to the frame, … and a color camera mechanically coupled to the frame [Zahnert para 0019]  the method comprising: generating, based on a signal representing an image output timing of the first image capturing unit, generated with DVS techniques as described above, and intensity values. Outputs generated with DVS techniques may be output as AER 1418, using representations as described above in connection with AER 418. Outputs representing intensity values may be output through an output, here designated as APS 1420. [Zahnert para 00147] the patch tracking engine 1410 may generate inputs to the access circuitry to control the readout mode of image array 1402. [Zahnert para 0149] a first signal for controlling a start of exposure of the second image capturing unit, the image sensor 402 may have the function of a dynamic vision sensor (DVS) such that the image information is provided by the sensor only when there is a change in an image property (e.g., intensity) for a pixel. For example, the image sensor 402 may apply one or more thresholds that define ON and OFF states of a pixel. The image sensor may detect that a pixel changed state and selectively provide outputs for only those pixels, or only those pixels in a patch, that changed state. These outputs may be made asynchronously as they are detected, rather than as part of a readout of all pixels in the array. [Zahnert para 0088]  and supplying the generated first signal to the second image capturing unit the image sensor 1402 may be configured to operate in a rolling shutter mode, a global shutter mode, or both [Zahnert para 0150]; and generating, based on the signal representing the image output timing of the first image capturing unit, When present S/H 1532 may enable image sensor 1402 to operate in a global shutter mode. In a global shutter mode, a trigger signal is concurrently sent to each pixel cell in an array. [Zahnert para 0158];  a second signal for controlling a start of measurement of a sensor that measures a position and orientation of the head mounted display device, Inertial measurement units 57, for example, may have an output rate between 200 and 2,000 measurements per second, such as between 800 and 1,200 measurements per second. The patch position may be updated at a similarly high rate. By using inertial measurement units 57 as a source of input to patch tracking engine 410, the location of a patch may be updated 800 to 1,200 times per second, as one specific example. In this way, a movable object may be tracked with high accuracy, using a relatively small patch that limits the number of events that need to be processed. Such an approach may lead to very low latency between a change of relative position of the image sensor and a movable object, [Zahnert para 0107]; and supplying the generated second signal to the sensor When the sensor 1402 operates in a global shutter mode, the columns of pixel cells are exposed at the same time, for example, in a single system clock, and save information in registers 1424 such that the information captured by pixel cells in multiple columns can be read out to APS 1420b at the same time. Such readout mode allows direct output of image frames without the need of further data processing. [Zahnert para 0152] a user is wearing an image sensor as part of the head mounted display [Zahnert para 0134]

12. A system comprising a head mounted display device including a first image 
capturing unit and a second image capturing unit different from the first image capturing 
unit, , a wearable display system is provided, wherein the wearable display 
system may comprise: a frame; two grayscale cameras mechanically coupled to 
the frame, … and a color camera mechanically coupled to the frame [Zahnert para 
0019] and an image processing apparatus, Image sensor 600 may provide an output 
610 to an image processor 608. [Zahnert para 0119] the head mounted display 
device including: 
a first generation unit configured to generate, based on a signal representing an
 image output timing of the first image capturing unit, generated with DVS techniques 
as described above, and intensity values. Outputs generated with DVS techniques 
may be output as AER 1418, using representations as described above in 
connection with AER 418. Outputs representing intensity values may be output 
through an output, here designated as APS 1420. [Zahnert para 00147] the patch 
tracking engine 1410 may generate inputs to the access circuitry to control the 
readout mode of image array 1402. [Zahnert para 0149] a first signal for controlling a 
start of exposure of the second image capturing unit, the image sensor 402 may have 
the function of a dynamic vision sensor (DVS) such that the image information is 
provided by the sensor only when there is a change in an image property (e.g., 
intensity) for a pixel. For example, the image sensor 402 may apply one or more 
thresholds that define ON and OFF states of a pixel. The image sensor may detect 
that a pixel changed state and selectively provide outputs for only those pixels, or 
only those pixels in a patch, that changed state. These outputs may be made 
asynchronously as they are detected, rather than as part of a readout of all pixels 
in the array. [Zahnert para 0088] and supply the generated first signal to the second
image capturing unit the image sensor 1402 may be configured to operate in a rolling 
shutter mode, a global shutter mode, or both [Zahnert para 0150]; and
a second generation unit configured to generate, based on the signal representing 
the image output timing of the first image capturing unit, a second signal for controlling a
start of measurement of a sensor that measures a position and orientation of the sensor 
When present S/H 1532 may enable image sensor 1402 to operate in a global 
shutter mode. In a global shutter mode, a trigger signal is concurrently sent to each 
pixel cell in an array. [Zahnert para 0158], and 
supply the generated second signal to the sensor, When the sensor 1402 
operates in a global shutter mode, the columns of pixel cells are exposed at the 
same time, for example, in a single system clock, and save information in registers 
1424 such that the information captured by pixel cells in multiple columns can be 
read out to APS 1420b at the same time. Such readout mode allows direct output 
of image frames without the need of further data processing. [Zahnert para 
0152] and the image processing apparatus a local data processing module may 
comprise the processor [Zahnert para 0009] including:
 	an obtaining unit configured to obtain, from the head mounted display device, an 
image captured by the first image capturing unit, an image captured by the second image
capturing unit in response to reception of the first signal, a wearable display system is 
provided, wherein the wearable display system may comprise: a frame; two 
grayscale cameras mechanically coupled to the frame, … and a color camera 
mechanically coupled to the frame [Zahnert para 0019] and a position and 
orientation measured by the sensor in response to reception of the second signal . 
Such an approach may lead to very low latency between a change of relative 
position of the image sensor and a movable object, [Zahnert para 0107]; 
a unit configured to generate an image of a virtual space based on the image
captured by the second image capturing unit and the position and orientation measured 
by the sensor, The patch position may be updated at a similarly high rate. By using
inertial measurement units 57 as a source of input to patch tracking engine 410, 
the location of a patch may be updated 800 to 1,200 times per second, as one 
specific example. In this way, a movable object may be tracked with high 
accuracy, using a relatively small patch that limits the number of events that need 
to be processed. [Zahnert para 0107]; and 
generate a composite image of the generated image of the virtual space and the
image captured by the first image capturing unit When the sensor 1402 operates in a global shutter mode, the columns of pixel cells are exposed at the same time, for example, in a single system clock, and save information in registers 1424 such that the information captured by pixel cells in multiple columns can be read out to APS 1420b at the same time. Such readout mode allows direct output of image frames without the need of further data processing. [Zahnert para 0152] and 
a unit configured to output the composite image to the head mounted display device. may be created with glasses that user can see through, viewing the physical world, and that can be controlled so that virtual objects appear in controlled locations within the user's field of view [Zahnert para 0074];

Regarding claim 13 Zahnert teaches everything above (see claim 12). In addition
Zahnert teaches wherein the head mounted display device further includes a display 
unit configured to display the composite image. The passable world module 38 
determines where and how AR content 40 can be placed in relation to the
physical world as determined at least in part from the data inputs 36. The AR 
content is “placed” in the physical world by presenting the AR content in such a
way that the user can see both the AR content and the physical world. Such an 
interface, for example, may be created with glasses that user can see through, 
viewing the physical world, and that can be controlled so that virtual objects 
appear in controlled locations within the user's field of view. [Zahnert para 0074]

Regarding claim 14 Zahnert teaches a synchronous control apparatus a viewing optics assembly 48 may include one or more dynamic vision sensor (DVS), whose pixels may respond asynchronously to relative changes in light intensity exceeding a threshold [Zahnert para 0080] comprising: an image capturing unit a wearable display system is provided, wherein the wearable display system may comprise: a frame; two grayscale cameras mechanically coupled to the frame, … and a color camera mechanically coupled to the frame [Zahnert para 0019]; a sensor configured to measure a position and orientation of the sensor Inertial measurement units 57, for example, may have an output rate between 200 and 2,000 measurements per second, such as between 800 and 1,200 measurements per second. The patch position may be updated at a similarly high rate. By using inertial measurement units 57 as a source of input to patch tracking engine 410, the location of a patch may be updated 800 to 1,200 times per second, as one specific example. In this way, a movable object may be tracked with high accuracy, using a relatively small patch that limits the number of events that need to be processed. Such an approach may lead to very low latency between a change of relative position of the image sensor and a movable object, [Zahnert para 0107]; an obtaining unit configured to obtain a signal out of an external sync input signal externally input to control the image capturing unit, such as an input indicating that the world model is out of synchronization with the physical world. [Zahnert para 0268] and a sync output signal output from the image capturing unit the image sensor may detect that a pixel changed state and selectively provide outputs for only those pixels, or only those pixels in a patch, that changed state. These outputs may be made asynchronously as they are detected, rather than as part of a readout of all pixels in the array [Zahnert para 0088]; and a control unit configured to control to execute measurement processing of the sensor at an arbitrary timing in an exposure time in the image capturing unit based on the signal obtained by the obtaining unit. A processor defining the patch associated with an object may set a size of the patch, such as by measuring, based on other sensor data, or computing based on a world model, a size of a patch relevant for an object. Other parameters of the patch, such as its shape, similarly may be set or updated [Zahnert para 0145]

Regarding claim 15 Zahnert teaches a method of controlling a synchronous control apparatus a viewing optics assembly 48 may include one or more dynamic vision sensor (DVS), whose pixels may respond asynchronously to relative changes in light intensity exceeding a threshold [Zahnert para 0080] including: an image capturing unit ; two grayscale cameras mechanically coupled to the frame, … and a color camera mechanically coupled to the frame [Zahnert para 0019];; and a sensor configured to measure a position and orientation of the sensor, sensor Inertial measurement units 57, for example, may have an output rate between 200 and 2,000 measurements per second, such as between 800 and 1,200 measurements per second. The patch position may be updated at a similarly high rate. By using inertial measurement units 57 as a source of input to patch tracking engine 410, the location of a patch may be updated 800 to 1,200 times per second, as one specific example. In this way, a movable object may be tracked with high accuracy, using a relatively small patch that limits the number of events that need to be processed. Such an approach may lead to very low latency between a change of relative position of the image sensor and a movable object, [Zahnert para 0107]; the method comprising: obtaining a signal out of an external sync input signal externally input to control the image capturing unit, such as an input indicating that the world model is out of synchronization with the physical world. [Zahnert para 0268] and a sync output signal output from the image capturing unit the image sensor may detect that a pixel changed state and selectively provide outputs for only those pixels, or only those pixels in a patch, that changed state. These outputs may be made asynchronously as they are detected, rather than as part of a readout of all pixels in the array [Zahnert para 0088]; and controlling to execute measurement processing of the sensor at an arbitrary timing in an exposure time in the image capturing unit based on the obtained signal. A processor defining the patch associated with an object may set a size of the patch, such as by measuring, based on other sensor data, or computing based on a world model, a size of a patch relevant for an object. Other parameters of the patch, such as its shape, similarly may be set or updated [Zahnert para 0145]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J MICHAUD/Examiner, Art Unit 2694